Affirmed and Memorandum Opinion filed May 24, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00249-CR

                        ROY G. WALKER, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1395740

                MEMORANDUM                     OPINION


      Appellant Roy G. Walker appeals his conviction for aggravated robbery.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by advancing frivolous contentions which might
arguably support the appeal. See Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant received a copy
of his trial record on November 6, 2015. On April 14, 2016, appellant filed a pro se
response to counsel’s brief.

      We have carefully reviewed the record and counsel’s brief, and appellant’s
response and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2